          Case 1:19-cr-00256-NONE-SKO Document 288 Filed 03/25/21 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                       Case No. 1:19-cr-00256-NONE-SKO
10
                   Plaintiff,                        ORDER ORDERING FRESNO COUNTY
11                                                   JAIL TO GRANT PLAINTIFF ACCESS
           v.                                        TO THE LAW LIBRARY FOR TWO
12                                                   HOURS NO LATER THAN APRIL 2,
     QUINTIN BROWN,                                  2021
13
                 Defendant.                          ORDER DIRECTING CLERK TO SEND
14                                                   COPY OF THIS ORDER TO THE
                                                     FRESNO COUNTY SHERIFF AND TO
15                                                   THE US MARSHALS SERVICE
16          On March 23, 2021, the Court held a Faretta hearing in this case. One reason that
17   defendant Quintin Brown (“Defendant”) wants to represent himself is because Fresno County
18   Jail only allows law library access for pro se inmates, and Defendant is currently represented
19   by counsel. As a result, Mr. Brown has been unable to conduct any independent legal research
20   in the law library related to his case. On the record, Mr. Brown explained certain items he
21   wished to independently research and verify.
22          The Court advised him against proceeding without counsel in this serious criminal
23   matter. The Court reviewed the substantial penalties Mr. Brown is facing, and discussed the
24   difficulties defending oneself without legal counsel.
25          After substantial discussion on the record, the Court ordered counsel to provide Mr.
26   Brown with certain information. The Court also took Mr. Brown’s request to access the law
27   library under advisement. The Court set a continued conference after these items could be
28   accomplished to further discuss Mr. Brown’s request to represent himself.

                                                     1
           Case 1:19-cr-00256-NONE-SKO Document 288 Filed 03/25/21 Page 2 of 2



 1           The Court then initiated a request through the U.S. Marshals for library access to Mr.
 2   Brown. A representative from Fresno County Jail reiterated its policy of denying library access
 3   for criminal defendants represented by counsel.
 4           While Defendant is currently represented by counsel, the Court has determined that
 5   Defendant would benefit from being able to access the law library so that he can conduct legal
 6   research related to this case.1 Although the Court is mindful of the need to conserve limited
 7   resources at Fresno County Jail, and understands the significant challenges with personnel
 8   movements during this time, it believes that a limited exception is warranted in this situation.
 9   Thus, the Court will therefore order Fresno County Jail to allow Plaintiff to access the law
10   library for two hours between the date of this order and April 2, 2021.2
11           Accordingly, the Court hereby REQUESTS that Fresno County Jail allow Plaintiff to
12   access the law library for a total of two hours between the date of this order and April 2, 2021.
13           Additionally, IT IS ORDERED that the Clerk of Court is directed to mail a copy of this
14   order to: Sheriff Margaret Mims, 2200 Fresno Street, Fresno, CA 93721.
15           The Clerk of the Court will also deliver a courtesy copy of this order to A.J. Castanedas
16   of the U.S. Marshals Service in order to act as a liaison with the Fresno County Jail.
17
     IT IS SO ORDERED.
18

19
         Dated:      March 25, 2021                                     /s/
20                                                               UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26           1
                 Under the First and Fourteenth Amendments to the Constitution, prisoners have a “‘fundamental
     constitutional right of access to the courts.’” Lewis v. Casey, 518 U.S. 343, 346 (1996) (quoting Bounds v. Smith,
27   430 U.S. 817 (1977)); Phillips v. Hust, 477 F.3d 1070, 1075 (9th Cir. 2007), overruled on other grounds by Hust v.
     Phillips, 555 U.S. 1150 (2009).
28             2
                 This is a limited exception and the Court will not grant any similar request from Mr. Brown in the
     future.

                                                             2
